DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed on 9/13/21.
3.    Claim 48 has been added. Claims 28, 30 – 38 and 40 – 48 are pending.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 28, 36, 37, 38 and 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giobbi (US 20030045354) and in view of Rowe (US 20040048667) and further in view of Rowe2 (US 20020107065).
6.	Regarding claims 28 and 38, Giobbi discloses a gaming system comprising (abstract): 
a processor (FIG. 2, part 42 and paragraph 19
and a memory device (i.e. part 44) storing instructions, which, when executed by the processor (i.e. part 42), cause the processor to at least (FIG. 2 and paragraph 19): 
determine that a user is located proximate to an electronic gaming machine (i.e. when the user/portable data unit is within a predetermined distance of the gaming machine 10) based on a receive communication received by the electronic gaming machine from a wireless communication device (paragraph 14; “To establish the wireless transmission link, the portable data unit 14 must be positioned within a predetermined distance of the gaming machine 10 for at least a predetermined period of time; Upon establishing such an attract mode link, the gaming machine 10 may learn the identity of a passer by through the information on the individual's portable data unit 14”);
 the receive communication including player identification information (i.e. identity information described in paragraph 14 and the personal identifier described in paragraph 22) and transaction information (i.e. monetary information described in paragraph 22) stored on the wireless communication device, and wherein the transaction information includes at least a currency value (paragraphs 14 and 22; “the portable data unit 14 may store a personal identifier”; “The detailed information in the player's account may, for example, include monetary information, player tracking information, player preferences, casino preferences, and verification information (e.g., verification code, biometric attribute, etc.). On the other hand, the portable data unit 14 may 
identify the user in response to determining that the user is located proximate the electronic gaming machine (i.e. when the user/portable data unit is within a predetermined distance of the gaming machine 10) and based on the player identification information (i.e. .e. identity information described in paragraph 14 and the personal identifier described in paragraph 22) included with the receive communication received from the wireless communication device (paragraphs 14 and 22);
communicate, in response to determining that the user is located proximate to the electronic gaming machine and identifying the user, player preference data (i.e. player preference data/information described in paragraphs 22 and 48) related to the user to the electronic gaming machine (paragraphs 14, 22 and 48);
in response the user being located proximate to the electronic gaming machine (i.e. in response to the user/portable data unit 14 in proximity to the gaming machine 10), control a display device (i.e. display 40 described in paragraph 18) of the electronic gaming machine to display at least one game (i.e. the gaming machine may proceed to play a game at the gaming machine 10) (paragraphs 18 and 36 - 38),
Giobbi fails to explicitly disclose the following limitations:
 in response to receiving the player preference data, control a display device , wherein the at least one game comprises a predetermined number of games playable by the user and is determined based at least in part upon the player preference data.
Rowe teaches:
 in response to receiving the player preference data (i.e. information regarding the player's preferred game) and the user being located proximate to the electronic gaming machine, control a display device of the electronic gaming machine to display at least one game (i.e. player’s favorite game/the default game is presented to the player at the gaming machine 20), wherein the at least one game comprises a predetermined number of games (i.e. one game) playable by the user and is determined based at least in part upon the player preference data (i.e. information regarding the player's preferred game) (paragraph 60; player may be permitted to select their favorite or "default" game. The default game is presented to the player at the gaming machine 20 whenever the player identifies themselves at the gaming machine 20.).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified Giobbi in view of Rowe to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience (i.e. by allowing the player to customize the gaming machine via the player’s preference information).
The combination of Giobbi and Rowe fail to explicitly disclose the following limitations:
“control a display device of the electronic gaming machine to display” a list of games, “wherein” the list of games” comprises a predetermined number of games playable by the user”. 
Rowe2 teaches:
control a display device of the electronic gaming machine to display a list of games (i.e. the list of the games described in paragraph 31), wherein the list of games comprises a predetermined number (i.e. a number that is determined before the game selection graphic is displayed to the player) of games playable by the user (paragraph 31; The execution of the block 106 causes the display of a game selection graphic to the user. The game selection graphic may include a list of video gambling games that may be played on the electronic gambling unit 10). 
Rowe2 also teaches that the display of a list of games is in response to the user being located proximate to the electronic gaming machine (Abstract and paragraphs 30 and 31 and FIG. 4; If, however, the block 104 determines that a user is present, control passes to a block 106, The execution of the block 106 causes the display of a game selection graphic to the user),
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Giobbi and Rowe in view of Rowe2 to include the aforementioned method in order to achieve the predictable result 
7.	Regarding claims 36 and 46, Rowe also teaches wherein the instructions, when executed by the processor, further cause the processor to reconfigure the electronic gaming machine (i.e. reconfigure the electronic gaming machine to display the player’s preferred game) in response to determining that the user is located proximate to the electronic gaming machine, wherein the reconfiguration is based upon the player preference data (paragraph 60; player may be permitted to select their favorite or "default" game. The default game is presented to the player at the gaming machine 20 whenever the player identifies themselves at the gaming machine 20. For example, a player may insert their player tracking card into the card reader 32. The player tracking card may include information regarding the player's preferred game).
8.	Regarding claim 37, Walker discloses wherein the instructions, when executed by the processor, further cause the processor to reconfigure one of a physical configuration, a display setting, or a game play setting (i.e. the setting related to a default game) of the electronic gaming machine in response to determining that the user is located proximate to the electronic gaming machine, wherein the reconfiguration is based upon the player preference data (i.e. the player's preferred game) (paragraph 60).
9.	Claims 30 – 34, 40 – 44 and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giobbi (US 20030045354) and in view of Rowe (US 20040048667) and in view of Rowe2 (US 20020107065) and further in view of Walker (US 20040106449).
Regarding claims 30 and 40, the combination of Giobbi, Rowe and Rowe2 fail to explicitly disclose the following limitations:
the list comprises an advertisement.
Walker discloses the list comprises an advertisement (paragraphs 38 and 238; the type of message (e.g., whether it is an advertisement or an offer)).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Giobbi, Rowe and Rowe2 in view of Walker to include the aforementioned method in order to achieve the predictable result of enhanced revenue for the casino and gaming operator (i.e. by including advertisements in a gaming system).
11.	Regarding claims 31 and 41, Walker also discloses wherein the instructions, when executed by the processor, further cause the processor to receive, from a data acquisition device of the electronic gaming machine (i.e. an information deriving device), data identifying the user (i.e. the e-mail address of a personal digital assistant (PDA) held by the player), wherein the data acquisition device wirelessly acquires the data identifying the user from the wireless communication device (i.e. a personal digital assistant (PDA)) (paragraphs abstract; 40 and 338).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Giobbi, Rowe and Rowe2 in view of Walker to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
12. 	Regarding claims 32 and 42, Walker also discloses the data acquisition device comprises a sensor (i.e. one of the sensors described in paragraph 133) configured to wireless communication device comprises a wireless transponder for wirelessly communicating with the sensor (paragraphs 66, 130 and 133; paragraph 133 teaches that Each of the sensors may be in wireless or wired communication with the processor of the information deriving device).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Giobbi, Rowe and Rowe2 in view of Walker to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
13.	Regarding claims 33 and 43, Walker also discloses wherein the instructions, when executed by the processor, further cause the processor to retrieve the player preference data from the memory device in response to determining that the user is located proximate to the electronic gaming machine (paragraphs 166; The information stored on the player tracking card may include identifying information, as well as financial information (i.e. player’s financial preference data)).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Giobbi, Rowe and Rowe2 in view of Walker to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
14.	Regarding claims 34 and 44, Walker discloses wherein the instructions, when executed by the processor, further cause the processor to control the electronic gaming machine to display an attract mode (i.e. an mode that is associated with a displayed 
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Giobbi, Rowe and Rowe2 in view of Walker to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
15.	Regarding claims 47, Giobbi also teaches:
transmit at least a player identifier (i.e. personal identifier) included in the wireless signal to a server system (i.e. remote host computer 18 described in paragraph 22), wherein the server system is configured to identify the user based upon the player identifier (paragraphs 14, 22 – 23 and 38); 
receive, from the server system (i.e. remote host computer 18), and in response to transmitting the player identifier, player preference data (i.e. The detailed information/player preference stored in the remote host computer 18 described in paragraph 22) related to the user (paragraphs 22 - 23)
All the remaining limitations of this claim were discussed in the rejection for claim 28 (see above for details).
16.	Claims 35 and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giobbi (US 20030045354) and in view of Rowe (US 20040048667) and further in view of Rowe2 (US 20020107065) and further in view of Dagres (US 20070072678 and us-provisional-application US 60721921).
17.	Regarding claims 35 and 45, the combination of Giobbi, Rowe and Rowe2 teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:

the instructions, when executed by the processor, further cause the processor to control the display device of the electronic gaming machine to display a recommendation of at least one game of the list of games, a plurality of available games to the user, wherein the recommendation is based on the player preference data.
 Dagres teaches:
the instructions, when executed by the processor, further cause the processor to control the display device of the electronic gaming machine to display a recommendation of at least one game of the list of games (i.e. the list of game shown in FIG. 2, part 130 and described in paragraph 152), wherein the recommendation is based on the player preference data (i.e. the player preference data described in paragraph 150) (abstract and paragraphs 150 and 152 and FIG. 2; abstract teaches providing computer game recommendations to a user by matching identified computer game characteristics to the user's computer game preference).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Giobbi, Rowe and Rowe2 in view of .
18.	Claim 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giobbi (US 20030045354) and in view of Rowe (US 20040048667) and in view of Rowe2 (US 20020107065) and further in view of Wells (US 20030064805).
19.	Regarding claim 48, the combination of Giobbi, Rowe and Rowe2 teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the instructions, when executed, further cause the processor to: track a location of the wireless communication device; and in response to the wireless communication device entering a gaming area, i) wirelessly receive a currency value associated with the user from the gaming system, and ii) load the currency value to a memory device of the wireless communication device.
Wells teaches:
the instructions, when executed, further cause the processor to: track a location of the wireless communication device (i.e. track a location of the wireless communication device via the small GPS (Global Positioning System) device described in paragraph 45); and in response to the wireless communication device entering a gaming area (i.e. the legal gaming areas described in paragraph 45), i) wirelessly receive a currency value (i.e. the credit (amount) described in paragraph 42) associated with the user from the gaming system, and ii) load the currency value to a memory device (i.e. of the wireless communication device (paragraphs 42, 45 and 81).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to have modified the combination of Giobbi, Rowe and Rowe2 in view of Wells to include the aforementioned method in order to extending the opportunities for playing regulated gaming machine beyond traditional casino floor locations where gaming machines are generally located (as described by Wells, paragraph 9).


Response to Arguments
18.	Regarding Claims 28, 30 – 38 and 40 – 48, the applicant argues that the combination of Walker and Giobbi fail to teach all the newly amended limitations of the claims (Remarks, pages 7 - 9).
	The examiner agrees. However, the new rejection of Giobbi, Rowe and Rowe2 teach all the newly amended limitations of claims 28, 30 – 38 and 40 – 48 (see rejection above for details).

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/W.L/Examiner, Art Unit 3715 

/KANG HU/Supervisory Patent Examiner, Art Unit 3715